Citation Nr: 0420273	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a disorder manifested 
by syncopal episodes, claimed to be a residual of a head 
injury in service.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to February 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2002 and March 2003, the 
Board ordered additional development in this matter, and in 
July 2003 the case was remanded to afford the RO initial 
review of the additional evidence.  

The veteran had also appealed the denial of service 
connection for a psychiatric disorder.  An August 2003 rating 
decision resolved this matter by granting service connection 
for PTSD with panic and depression. 


FINDING OF FACT

It is not shown that the veteran has a disorder manifested by 
syncope which is related to service. 


CONCLUSION OF LAW

Service connection for a disorder manifested by syncopal 
episodes is not warranted.  38 U.S.C.A. §§ 1110,  5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The initial rating decision, the statement of the case (SOC), 
supplemental SOCs (SSOCs), and correspondence letters from VA 
dated in April and June 2002, notified the appellant of the 
evidence necessary to substantiate his claim.  In the April 
2002 correspondence, VA specifically apprised the veteran of 
the duty to notify and assist provisions in the VCAA, with 
identification of the parties responsible for obtaining 
pertinent evidence.  Regarding timing of notice, while the 
notice did not precede initial AOJ adjudication in this 
matter, the notice was prior to the last review and 
certification of the claim to the Board.  (And notice prior 
to the initial determination obviously would not have been 
possible, as they preceded enactment of the VCAA.  Regarding 
notice content specifically, the veteran was not advised 
verbatim to submit everything he had pertinent to his claim.  
However, as he was advised what was needed to establish 
entitlement to the benefit sought and of his and VA's 
responsibilities in claims development (by inference what he 
should submit), he was given notice equivalent to that 
mandated.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for examinations, including in February 
2003 (with addendum in April 2003).  Identified pertinent 
records have been obtained.  VA's notice and assistance 
obligations are met.  No further notice or assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5103(a).  He 
is not prejudiced by the Board's proceeding with appellate 
review.

Factual Background

A February 1969 service medical record reveals that the 
veteran was treated after a fall, with head injury and 
unconsciousness.  The impression was concussion and 
unconsciousness.  A skull series was negative.  He was seen 
for complaints of shortness of breath and dizziness in 
December 1969.  He was found asymptomatic and returned to 
duty.  In June 1970 he was seen for recurrent episodes of 
dizziness at first related to his fall in February 1969.  He 
reportedly recalled similar episodes of dizziness in boot 
camp and earlier in childhood.  He was referred for similar 
recurrences and concern about working with machinery.  He 
reported symptoms of shortness of breath and numbness of the 
fingertips prior to spells.  The impression was 
hyperventilation syndrome.  In July 1970 he was seen after 
becoming dizzy and passing out while making his rack.  He 
reported complaints of nervousness and feeling weak and 
dizzy. Subsequent service medical records show treatment for 
similar symptoms, diagnosed as vasovagal syndrome and 
hyperventilation syndrome secondary to anxiety.  Another 
episode involved intoxication.  In December 1970 he was seen 
at the Naval Hospital in Oakland, CA; the diagnosis was 
syncopal episodes.  A January 1971 (during the 
hospitalization) Medical Board Report reviewed available 
records and information from the veteran indicating that he 
had episodes of lightheadedness, dizziness, and occasional 
syncope since childhood, with about five syncopal episodes 
since coming on active duty.  Similar episodes had occurred 
in the fifth grade and at age 18.  Following an episode in 
boot camp, the veteran was hospitalized; and viremia was 
diagnosed.  Mental status examination disclosed the veteran 
to be correctly oriented, alert, with no clinical evidence of 
a thought disorder, significant anxiety, disabling neurosis, 
depression, or organic brain syndrome.  His intelligence was 
estimated to be within normal limits, his memory intact, and 
his judgment and insight normal.  General physical and 
neurological examinations were normal.  Exhaustive diagnostic 
tests and studies were all normal or negative.  Following 
hospitalization, the veteran was placed on an open 
psychiatric ward.  He had one episode of syncope during the 
hospitalization, while he was on liberty and after he 
consumed approximately seven alcoholic beverages in a two-
hour period.  The veteran showed no evidence of a 
neurological disease.  It was believed that the veteran's 
syncopal episodes resulted from a variety of nonspecific 
causes, including viral infections, alcohol, fatigue and 
exertion.  The diagnosis was syncope, nonspecific etiology.  
The veteran was informed of the Medical Board Determination 
that he had syncope that was not incurred in or aggravated by 
service.  He did not provide any rebuttal or request a 
hearing, and was administratively discharged from service.

Private medical records show that the veteran was treated in 
April 1989 following a motor vehicle accident.  He suffered a 
closed head injury and was rendered unconscious.  Findings 
included:  No CT evidence of intracranial injury.         
Private medical records reveal that beginning in the early 
1990s the veteran was treated for psychiatric symptoms by a 
number of different physicians.  Diagnoses included major 
depressive disorder, panic disorder with agoraphobia, anger 
management disorder, PTSD, and adjustment disorder. 

In September and October 1996 the veteran was hospitalized at 
a VA facility.  It was noted that he was seeking service 
connection for PTSD and that he presented for a scheduled 
admission to the Seattle VA PTSD unit.  He reported that he 
experienced episodes of blackouts preceded by feelings of 
panic, extreme fear, hyperventilation, light-headedness, 
increased heart rate, dizziness, and visual dyscuities.  His 
history included a closed head injury during service and 
another in 1989.  The Axis I diagnosis was major depression.

On VA PTSD examination in January 1997, it was noted that 
because of the head injury there was a question of whether 
there was an underlying organic problem.  

On private psychiatric evaluation in January 1997, the 
diagnoses were major depression and cognitive disorder. 

In March 1998, the veteran underwent two examinations in 
conjunction with a claim for Social Security Administration 
(SSA) disability benefits.  Diagnoses included organic brain 
syndrome and personality change secondary to closed head 
injury, paranoid personality disorder with explosive 
features, and history of depression with anxiety.  SSA 
records indicate that the veteran was granted disability 
benefits for a history of closed head injuries with residuals 
of organic brain syndrome and recurrent major depression.

On VA psychiatric examination in February 2003, the diagnosis 
was panic disorder with agoraphobia, with associated anxiety 
and hyperventilation.

On February 2003 VA neurological evaluation  to determine 
whether the veteran had a syncopal disorder related to injury 
in service, the examiner noted the veteran's history of 
syncopal type episodes prior to service and in boot camp, his 
fall and head injury in service, subsequent treatment in 
service for syncopal type episodes, the findings of the 
Physical Examination Board, and records of postservice 
treatment for syncopal episodes.  Spells reportedly improved 
since 1996, when the veteran stopped working.  An EEG was 
unremarkable and did not show evidence of epileptiform 
discharges.  Physical examination revealed that the veteran's 
cranial nerves II through XII were intact, and that he had 
normal visual fields, with no nystagmus and normal 
extraocular movements.  Motor examination was normal.  There 
was no tremor, and strength was full throughout.  The 
assessment was that the veteran had a history of PTSD and 
depression with syncopal type episodes.  The examiner stated 
that it was difficult to say whether the syncopal type 
episodes were related to the head injury or to some 
psychological trauma he suffered, but noted that the events 
appeared to be stress related, with decreased symptoms since 
the veteran left work in 1996.  The examiner found after 
complete evaluation that the veteran did not appear to have 
epilepsy or syncope.  The majority of the evidence suggested 
the episodes were psychological in nature.  In an addendum, 
it was stated that in the absence of EEG abnormalities, the 
veteran's current spells could not be related to the head 
injury in service. 

In an April 2003 addendum to the February 2003 examination 
report, the examiner stated:

After further review of the records it is 
felt that the majority of the evidence is 
against there being any relationship 
between the head injury suffer[ed] in the 
service and the current syncopal type 
spells he has had.  The patient was 
released from medical evaluation the same 
day suggesting this would not have been a 
significant injury to have developed 
brain trauma.  There was not (sic) skull 
fracture. An epileptic disorder has never 
been diagnosed despite thorough 
evaluations.  There is no plausible 
scientific explanation of the injury and 
the spells being related.

The veteran's mother submitted a letter in September 2003 
relating the veteran's psychiatric problems and syncopal type 
episodes to service.
Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The threshold requirement that must be satisfied in a claim 
of service connection is that there must be competent 
(medical) evidence of current disability.  Here, the veteran 
has had what appeared to be syncopal type episodes prior to, 
during, and post service.  He alleges that he now has a 
neurological (organic based) disability entity manifested by 
syncopal episodes.  However, the preponderance of the 
competent evidence is against this claim.  Exhaustive 
neurological evaluation revealed no organic based disorder 
manifested by syncopal episodes.  See February 2003 
neurological consult report (and addendum).  

It is noteworthy that service connection has been established 
for PTSD with panic and depression, rated totally disabling.  
Any syncope due to psychiatric disability is encompassed in 
the rating for such disability.  As the veteran is not shown 
to have a  syncopal (organic based) disorder separate and 
distinct from his service-connected psychiatric disorder, 
service connection for a disorder manifested by syncope 
(claimed to be the residual of a head injury in service) is 
not warranted. 





ORDER

Service connection for a disorder manifested by syncopal 
episodes is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



